947 F.2d 1424
Hans H. WEHRLI, Plaintiff,v.James PAGLIOTTI;  City of Los Angeles, et al., Defendants-Appellees,Hugh R. Manes, Esq., Real-Party-in-Interest-Appellant.
No. 88-5831.
United States Court of Appeals,Ninth Circuit.
Nov. 5, 1991.

Ben Margolis, Litt & Stormer, Los Angeles, Cal., for real-party-in-interest-appellant.
Norman N. Hirata, Deputy City Atty., Los Angeles, Cal., for defendant-appellee.
Before GOODWIN, PREGERSON, and ALARCON, Circuit Judges.


1
Upon reconsideration, a thorough examination of the record has disclosed an abundance of material that was not included in appellant's brief.   Unfortunately, appellees filed no opposition brief nor any other papers before this court to assist us in deciding this matter.


2
After reviewing the record, particularly the transcripts, we conclude that the district judge exercised commendable restraint in dealing with counsel for both parties.   The record establishes that counsel failed to provide the court with the assistance on jury instructions and special verdict forms that judges would normally expect from counsel.


3
We also conclude that the district court's factual findings regarding the sanctions imposed were not clearly erroneous.   Accordingly, the opinion filed August 1, 1991 is vacated and ordered withdrawn from publication.   The district court's judgment imposing sanctions is


4
AFFIRMED.